Title: To James Madison from Rufus King, 13 May 1803 (Abstract)
From: King, Rufus
To: Madison, James


13 May 1803, London. No. 98. “I have the honour to transmit herewith the Convention which I yesterday signed in Triplicate with Lord Hawkesbury relative to our Boundaries. The Convention does not vary in any thing material from the tenour of my Instructions. The line thro’ the Bay of Passamaquoddy secures our Interest in that quarter. The provision for running, instead of describing, the Line between the North West Corner of Nova Scotia and the source of Connecticut River has been inserted, as well on account of the Progress of the British Settlements towards the source of the Connecticut, as of the difficulty in agreeing upon any new Description of the manner of running this Line, without more exact information than is at present possessed of the Geography of the Country. The source of the Mississippi nearest to the Lake of the Woods, according to Mackenzies Report, will be found about Twenty nine Miles to the Westward of any part of that Lake, which is represented to be nearly circular. Hence a direct Line between the north westermost part of the Lake and the nearest source of the Mississippi, which is preferred by this Government, has appeared to me equally advantageous with the Lines we had proposed.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); FC (NHi: Rufus King Papers); letterbook copy (ibid., vol. 55). RC 2 pp. In a clerk’s hand, signed by King. Docketed by Wagner as received 5 July. Printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:590. A note in the lower margin of the FC reads: “For the Convention—vide the Draught transmitted to Ld Hawkesbury in Mr. Kings Letter of 11. Apl.; the same having been adopted verbatim. The blank in the preamble filled up thus ‘The Right Honorable Robert Banks Jenkinson (commonly called Lord Hawkesbury) one of his Majesty’s Most Venerable Privy Council and his Principal secretary of State for foreign affairs.’ The date 12th. May. Signatures & seals of Lord Hawkesbury and Mr King.” King’s letterbook includes a copy of the draft convention that King sent to Hawkesbury on 11 Apr. 1803, with emendations in red ink to make it an exact copy of the final version.



   
   For the text of the convention, see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:584–85.



   
   See JM to King, 28 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:484–85), 8 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:287–89), and 16 Dec. 1802.



   
   Fearing that the boundary line running from the Mississippi to the Lake of the Woods might interfere with U.S. claims to territory acquired from France through the Louisiana Purchase agreement, the Senate approved the British convention on condition that article 5, which dealt with that line, be expunged. As a result, ratifications were not exchanged and the boundaries remained unsettled until after the War of 1812 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:590, 591; Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:576–80,655–57, 659).


